TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00182-CV



                                     In re Robert Samaniego


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Relator Robert Samaniego, an inmate proceeding pro se, has filed a petition for

writ of mandamus, asking this Court to direct the Hays County district clerk and a deputy clerk to

file certain documents relating to Samaniego’s previously filed application for writ of habeas corpus,

which the Court of Criminal Appeals denied in 2012.1 A court of appeals has no jurisdiction to issue

a writ of mandamus against a district clerk’s office unless necessary to enforce its jurisdiction, and

our jurisdiction is not implicated here.2 Accordingly, the petition for writ of mandamus is denied.3



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: May 8, 2015


       1
        See Tex. Code Crim. Proc. art. 11.07; Ex parte Samaniego, No. WR-76,378-01,
2012 Tex. Crim. App. Unpub. LEXIS 8 (Tex. Crim. App. Jan. 11, 2012) (per curiam order).
       2
         See Tex. Gov’t Code § 22.221(a); In re Washington, 7 S.W.3d 181, 182
(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).
       3
           See Tex. R. App. P. 52.8(a).